DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I, claims 1-13, in the reply filed on 1/7/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14-26 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply.
Specification
The disclosure is objected to because of the following informalities:The following paragraphs are missing a period at the end of the respective paragraph: 174, 180, 214, 215 (paragraph numbers are from the specification filed 9/15/2020) 
Appropriate correction is required.
Claim Objections
Claim 1 is objected to because of the following informalities:  On last 2 lines of claim 1: “wherein the term radially characterizes alignments perpendicular to the longitudinal axis” should be REPLACED WITH -- wherein the radially oscillating movements are aligned perpendicular to the longitudinal axis --.  
REPLACE “stabilisation” WITH -- stabilization – (this should be changed for subsequent instances as well, such as claims 6-8, etc.)On line 15 of claim 1: REPLACE “synchronised” WITH -- synchronized – (this should be changed for subsequent instances as well)
Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  missing a period at end of the claim.
Claim 13 is objected to because of the following informalities:  “A method for manufacturing a planetary gear, comprising manufacturing a hollow wheel by way of a method according to claim 1,” should be REPLACED WITH --A method for manufacturing a planetary gear, comprising manufacturing a hollow wheel according to claim 1, --.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
Claims 1-13 recite a method for manufacturing a hollow wheel, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A process claim is indefinite where it merely recites components without reciting any active, positive steps delimiting how the method is actually practiced. Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:  machining. Claim 1 recites “wherein a workpiece is machined by way of at least one stamping tool” where it appears that the machining step is not positively recited and thus may not even be required by the claim. Examiner suggests replacing this limitation with –the method comprising: machining a workpiece with at least one stamping tool”. In order to overcome this rejection, Examiner suggests adjusting all of the steps of the method into positively recited steps in this same manner. Additionally, the claim should recite that the workpiece eventually forms the hollow wheel from the preamble. 
Regarding Claims 2, 3, 7, 8, 9, and 10, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 11 recites the limitation "the die toothing" in line 3.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is referring to “internal die toothing” from claim 1 or not.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN J WALTERS whose telephone number is (571)270-5429. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID BRYANT can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan J. Walters/Primary Examiner, Art Unit 3726